Per Curiam.
In this appeal from a decree of divorce, the defendant, Richard M. Dunlap, challenges the property settlement award of the trial court. His primary objection is that the wife received the home and a mobile home which was purchased from funds received from the sale of his separate property.
*394The wife received the custody of the two minor children. Both parties worked during the marriage in the logging operation of the husband’s family. She received the family home and the trailer, having a net value of approximately $5,000. He received logging equipment, an interest in timber lands, and stock in his family’s logging business with a net value' of approximately $7,000.
An appellate court will not disturb a property settlement in a divorce action unless there has been a manifest abuse of discretion. Mayo v. Mayo, 75 Wn.2d 39, 448 P.2d 926 (1968); Rehak v. Rehak, 1 Wn. App. 963, 465 P.2d 687 (1970).
We have reviewed the record and find that the trial court’s distribution of property was fair and equitable.